MEMORANDUM **
Armando Gonzalez Oregon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary denial of cancellation of removal for failure to satisfy the “exceptional and extremely unusual hardship” requirement. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Gonzales Oregon’s contention that his due process rights were violated because the IJ ignored a doctor’s letter concerning his son’s medical condition is not supported by the record and therefore does not raise a colorable due process challenge. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.